DISMISS; and Opinion Filed September 20, 2017.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00941-CV

              CRITTER CONTROL, INC. AND KEVIN CLARK, Appellants
                                     V.
                       GALT STRATEGIES, LLC, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-05281

                            MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Schenck
                                  Opinion by Justice Schenck


       Stating they have settled their dispute, the parties move to dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


170941F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CRITTER CONTROL, INC. AND KEVIN                      On Appeal from the 162nd Judicial District
CLARK, Appellants                                    Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-15-05281.
No. 05-17-00941-CV         V.                        Opinion delivered by Justice Schenck.
                                                     Justices Lang and Evans participating.
GALT STRATEGIES, LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement among the parties, we ORDER appellee Galt Strategies, LLC
recover its costs, if any, of this appeal from appellants Critter Control, Inc. and Keven Clark.

Judgment entered this 20th day of September, 2017.




                                              –2–